Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14: The nearest prior art is Kimura and Faith. Kimura provides a computer implemented method of simulating gameplay of non-player characters (NPCs) in a video game distributed across networked end user devices, wherein each human player interacts with the video game via one of the networked end user devices, wherein the networked end user devices are configured to communicate with a computer system that is positioned remote from, and is distinct from, the networked end user devices and is configured to host the video game, identifying, by the computer system, a first end user device of the networked end user devices, and wherein said instantiation comprises executing AI software instructions by the first end user device; providing, by the computer system, a first NPC specification to the first end user device, wherein the first NPC specification specifies at least a first NPC adapted to be specifically executed at the first end user device.
Faith provides that the first end user device is identified based on whether it has a first spare computing capacity that can be used to instantiate a first NPC during a simulated NPC gameplay session.

The instant claims require receiving data indicative of the first NPC specifically executed at the first end user device at the computer system, initiating, by the computer system, the simulated NPC gameplay session that includes simulated gameplay of the first NPC and transmitting, from the computer system to each of the networked end user devices, the simulated NPC gameplay session, including simulated gameplay of the first NPC from the first end user device.
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715